Title: To George Washington from Henry Remsen, 11 May 1789
From: Remsen, Henry
To: Washington, George



Sir
New York 11th May 1789.

On the return of peace I found my situation so embarrassed by the calamitous events of the War, as rendered me incapable to recommence mercantile pursuits.
This embarrassment was occasioned principally by the receipt of large sums in Continental and State paper money during the first four and an half years of the War, at specie value, for debts owing to me prior to my removal from this City. And all commercial intercourse and correspondence between America and Great Britain having been inhibited, it was impossible for me to invest any part of the amount into remittances, in order to discharge the ballances which I remained indebted at the commencement of it.
My actual losses during the late contest, somewhat exceeds Twenty Two thousand Pounds specie—To this sum a large addition may be estimated, if the rents of my own real Estate and my proportion of a family Estate during the war are taken into consideration, and more particularly the great loss which I shall unavoidably sustain on the remaining outstanding debts due to me, the amount of which is very near Nine thousand Pounds, and of which I have but little hopes of ever being able to recover One thousand pounds.
My Creditors, the chief of whom are British, have been very friendly to me, and altho’ they have not pressed for, yet I deemed it my duty to propose, a settlement; by offering them real property and the choice of my oustanding debts, to effect it—In

treating on the subject I found that they declined the proposition, and preferred a compromise. This compromise will inevitably lead to a sale of the most valuable part of my real Estate within a short period, and subject the remainder to incumbrance: and indeed I have no expectation of being enabled to accomplish a final settlement, but by the aid of my family connections.
If a firm attachment to, and an uniform solicitude to promote the cause of our Country, during her late struggle with G. Britain—The sacrifice of a large Estate, the earnings of a life devoted to active Commerce since the year 1759—A long and tedious Exile and a numerous family, are circumstances that can have influence, May I hope that Your Excellency will be pleased to countenance my application for some appointment, the emoluments of which may enable me to maintain my family and educate my younger children—And in the discharge of which, commercial experience, a knowledge of accounts, and Integrity are considered as the leading requisite qualifications.
In making this application I beg leave to assure Your Excellency, that it is neither my wish nor desire to prejudice the just pretensions of others, or to supercede any Gentlemen, who may now hold an Employment under the late Congress; or any who is in the exercise of any Office under this State.
From the time of the Stamp-Act—during the period of the non-importation agreement, and the subsequent troubles: until the present moment, I can with pleasure appeal to my fellow Citizens for my Moral and political character, and, should Your Excellency be pleased to make enquiry, either of his Excellency Governor Clinton, The Honble John Jay—His Honor Chief Justice Morris, or his Honor James Duane, I entertain sanguine hopes that satisfactory information can be obtained respecting both. Permit me to add that I have no doubt of procuring proper guarantees, for the faithful discharge of any trust I may be honored with, should the same be required. I have the honor to be with the greatest respect and esteem Sir Your Excellency’s Most Obedient and Most Humb. Servt

Henry Remsen

